Citation Nr: 1514931	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  13-00 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

Entitlement to waiver of recovery of an overpayment of compensation benefits in the calculated amount of $9,310.33, to include the issue of the validity of the debt.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty from August 1966 to December 1967.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a July 2012 decision of the Committee on Waivers and Compromises (Committee) at the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  In that decision, the Committee denied the appellant's request for a waiver of recovery of an overpayment of compensation benefits in the calculated amount of $9,310.33.  The appellant has appealed the adverse waiver determination, alleging that repayment of the debt would result in financial hardship.  

A review of the record indicates that the appellant has also repeatedly challenged the validity of the debt at issue.  See e.g. June 2012 and May 2013 letters from the appellant and December 2014 written arguments from the appellant's representative.  A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1) (2014); see also VA O.G.C. Prec. Op. No. 6-98, published at 63 Fed. Reg. 31,264 (1998).  

The propriety and amount of the overpayment at issue are matters that are integral to a waiver determination.  See Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991) ("[W]hen a veteran raises the validity of the debt as part of a waiver application . . . it is arbitrary and capricious and an abuse of discretion to adjudicate the waiver application without first deciding the veteran's challenge to the lawfulness of the debt asserted against him or her."); see also Narron v. West, 13 Vet. App. 223 (1999).  To ensure full consideration of the appellant's appeal, the Board has recharacterized the issue as set forth above on the cover page of this Remand.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In a May 2013 statement, the appellant indicated that he wished to attend a hearing before a Veterans Law Judge at his local RO.  A review of the record indicates that the appellant has not been afforded his requested hearing.  

Under applicable regulation, a hearing on appeal will be granted if an appellant, or his or her representative, expresses a desire to appear in person.  38 C.F.R. § 20.700 (2014).  Indeed, the importance of responding to a request for a hearing is recognized under 38 C.F.R. § 20.904(a)(3) (2014), as a Board decision may be vacated when there is a prejudicial failure to afford an appellant a personal hearing.

In order to ensure full compliance with due process requirements, therefore, a travel Board hearing must be scheduled, unless the appellant subsequently elects to attend a videoconference hearing, Central Office hearing, or withdraws his Board hearing request entirely.  As travel Board hearings are scheduled by the AOJ, a remand is necessary.  See 38 C.F.R. §§ 20.700, 20.704(a) (2014).

Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled, in accordance with appropriate procedures, for a personal hearing before a Veterans Law Judge at his local RO.  38 U.S.C.A. § 7107 (West 2014).  A copy of the notice to the appellant of the scheduling of the hearing should be placed in the record, keeping in mind the 30-day advance notice requirement specified at 38 C.F.R. § 19.76 (2014).  

The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




